Newburger, J.
This action is brought by the plaintiffs to recover from the defendant commissions alleged to have been earned in procuring an exchange of real estate.
The answer of the defendant is substantially a general denial.
The trial resulted in a verdict for the defendant, and from the judgment entered upon such verdict this appeal is taken.
It is claimed by the appellants that the trial justice erred in excluding questions as to conversations between one of the plaintiffs and defendant.
We, think the questions excluded related to the subject-matter, and were material and pertinent to the issues herein, and were strictly in rebuttal, to the testimony of the defendant.
The judgment must, therefore, be reversed and a new trial granted, with costs to the appellants to abide the event.
Conlan, J., concurs.
Judgment reversed and new trial granted, with costs to appellants to abide event.